 

UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF NEW_ JERSEY
Caption in compliance with D.N.J. LBR 9004-1(b)

HILL WALLACK LLP

Elizabeth K. Holdren, Esq.

21 Roszel Road

P.O. Box 5226

Princeton, NJ 08543

Phone: 609-924-0808

Email: eholdren@hillwallack.com

Attorneys for Wilmington Savings Fund Society,
FSB, as Owner Trustee of the Residential Credit
Opportunities Trust VI-A

 

 

In Re:
John P. Conklin and Melissa A. Conklin,

Debtors.

 

 

 

Chapter: 13
Case No. 17-36011 (MBK)
Judge: Michael B. Kaplan, C.U.S.B.J.

Hearing:February 16, 2021 at 9:00 a.m.

CERTIFICATION IN SUPPORT OF MOTION FOR
RELIEF FROM THE AUTOMATIC STAY

], Ron McMahan, being of full age, hereby certify as follows:

1. I am the CEO of Wilmington Savings Fund Society, FSB, as Owner Trustee of
the Residential Credit Opportunities Trust VI-A (“Movant”) in the within matter. As such, I am

personally familiar with the facts set forth herein and am authorized to make this Certification on

behalf of Movant.

2. This Certification is submitted in support of Movant’s Motion for an Order
Granting Relief from the Automatic Stay with respect to real property located at 63 Guilford Ct.

aka 63 Guilford Place, Burlington Twp., New Jersey 08016 (the "Property”), on which Movant

holds a mortgage.

 
 

3. The information in this Certification is taken from the Movant’s business records
regarding the mortgage loan account at issue in this matter. I have personal knowledge of
Movant’s procedures for creating these types of records. The records are: (a) made at or near the
time of the occurrence of the matters recorded by persons with personal knowledge of the
information in the business record, or from information transmitted by persons with personal
knowledge; (b) kept in the course of Movant’s regularly conducted business activities; and (c) it
is the regular practice of the Movant to make such records.

4, On February 12, 2007, the debtor, Melissa Conklin (“Debtor Melissa”), executed
and delivered a Note to Quicken Loans Inc. in the original principal amount of $29,500.00 in
connection with the Property. A copy of the Note is attached hereto as Exhibit “A”.

5. In connection with the Note and as security for the loan, on February 12, 2007,
Debtor Melissa and debtor, John Conklin (“Debtor John” and together with Debtor Melissa,
‘Debtors”) executed and delivered a Mortgage to Mortgage Electronic Registration Systems,
Inc., solely as nominee for Quicken Loans Inc., in the principal amount of $29,500.00 on the
Property. The Mortgage was recorded on February 27, 2007 in the Burlington County Clerk’s
Office in Book 11329 at Page 879. A copy of the Mortgage is attached hereto as Exhibit “B”.

6. The Note and Mortgage were assigned multiple times. On December ]4, 2020,
the Note and Mortgage were assigned by virtue of the written Assignment to Wilmington
Savings Fund Society, FSB, as Owner Trustee of the Residential Credit Opportunities Trust VI-
A, which Assignment was recorded in the Office of the Burlington County Clerk on January 6,
2021 in Book OR13495, Page 2374. Copies of the Assignments are attached hereto as Exhibit
“Cc”.

7. On December 29, 2017, Debtors filed the within Chapter 13 Petition.

to

 
 

8. Debtors are in default by having failed to pay their monthly post-petition
payments due for April 2018 through January 2021 in the amount of $237.37 each, less a
suspense balance of $237.15, for a total of $7,833.43 due as of January 11, 2021. In addition,
reasonable attorney fees and court costs not to exceed $1,238.00 will be incurred for
representation in this matter.

9. The Certification of Creditor Regarding Post Petition Payment History is attached
hereto as Exhibit “D”.

10. As such, Movant is entitled to relief from the automatic stay pursuant to Section

362(d)(1) of the Code.

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are knowingly or willfully false, I am subject to punishment

according to law.

Ye

Ron, Miprutiunr (EX)

 

Dated: { “AOA L

ive}

 
